234 N.W.2d 152 (1975)
Russell Earl MYERS, Appellee,
v.
Michael SELLERS, Commissioner of the Iowa Department of Public Safety, and the Iowa Department of Public Safety, Appellants.
No. 56862.
Supreme Court of Iowa.
October 15, 1975.
Richard C. Turner, Atty. Gen., Peter E. Voorhees, Asst. Atty. Gen., for appellants.
Jerry L. Jones, of Maurer & Jones, Ames, for appellee.
Submitted to MOORE, C. J., and MASON, LeGRAND, HARRIS, and McCORMICK, JJ.
MASON, Justice.
Russell Earl Myers was notified March 1, 1973, that effective March 21 his driving *153 privileges would be revoked until September 17 under the provisions of section 321B.7, The Code. Myers made a written request through his attorney for a hearing on the matter. A hearing was afforded and the hearing officer sustained revocation. March 28 plaintiff appealed to the Story district court. Following hearing in the district court the revocation was vacated.
Commissioner of the Iowa Department of Public Safety and the Department seek to appeal from the adverse ruling of the district court.
Rule 344.1, Rules of Civil Procedure, sets forth the required contents of the appendix.
In the matter before us the appendix fails to comply with the requirements of rule 344.1(a)(1) which directs that the appendix shall contain, "the relevant docket entries in the proceeding below"; and (2) "any relevant portions of the pleadings, transcript, instructions, findings, conclusions and opinion."
It further fails in the following respects to comply with subparagraph (d) of this rule dealing with arrangement of the appendix: "The relevant docket entries shall be set out following the list of contents. * * * When matter contained in the reporter's transcript of proceedings is set out in the appendix, the page of the transcript at which such matter may be found shall be indicated in brackets immediately before the matter which is set out. Omissions in the text of papers or of the transcript must be indicated by asterisks."
The requirements for the contents of appellant's brief are set forth in rule 344, R.C.P. Here appellant's brief fails to comply with subparagraph (a)(2) which provides that, "A statement of the issues presented for review which shall include a complete list of all cases and statutes referred to in the argument covering the point. The cases which are considered to be the most pertinent and convincing, not exceeding 4 in number, shall be printed in bold-face type."
Attention is called to rule 344.2, subparagraph (a)(4), R.C.P., dealing with the title of the appendix.
Rule 345, R.C.P., provides in part:
"The court may, whether or not notice of default is given, dismiss any appeal for failure to comply with the Iowa Rules of Civil Procedure or the rules of this court on motion of a party or upon its own motion."
By reason of the foregoing failures to comply with the rules of this court the appeal is dismissed.